El Juez Asociado Se. Heenández,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto por An-drés Negroni contra sentencia de la Corte de Distrito de Ponce, que en grado de apelación contra sentencia de la corte municipal de Yanco y mediante la celebración de nuevo juicio, le condenó como culpable del delito de alteración de la paz publica por sentencia de 25 de marzo del corriente año, á la pena de multa de cien dollars, y en defecto de pago, á cien días de prisión en la cárcel de dicho distrito y al pago de las costas, confirmándose así parcialmente Id sentencia apelada, según expresión de la corte inferior.
No encontramos en el récord pliego de excepciones, ni ex-posición de hechos, ni tampoco el apelante ha hecho alegación alguna escrita ú oral en apoyo del recurso, ajustándose, ade-mas, la pena al precepto del artículo 368 del, .Código Penal.
Empero tratándose de sentencia dictada mediante la cele-bración de nuevo juicio, dicha sentencia no puede estimarse basada en los méritos del juicio que originó la apelación, y por tanto, bajo concepto alguno, puede ser confirmatoria parcial-mente de la apelada. Es sentencia nueva, como nuevo es el juicio en que se dicta.
*204Así lo Remos dicho ya en los casos números 92 y 94 de El Pueblo de Puerto Rico contra Pascasio Rivera, decididos, respectivamente, en los días 11 y 14 del presente mes.
Por las razones expuestas, procede se confirme la sentencia apelada, menos en cnanto expresa ser confirmatoria parcialmente de la otra sentencia apelada de la corte municipal de Y anco.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Pigueras, MacLeary. y Wolf.